F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                   UNITED STATES CO URT O F APPEALS
                                                                       July 10, 2006
                          FO R TH E TENTH CIRCUIT                  Elisabeth A. Shumaker
                                                                       Clerk of Court



 GARRY ENSEY, also known as
 Garry Dean Ensey,

              Petitioner-A ppellant,

 v.                                                      No. 05-7104
                                                   (D.C. No. 02-CV -501-P)
 M IKE M ULLINS, W arden,                                (E.D. Okla.)

              Respondent-Appellee.



                             OR DER
             DENYING A CERTIFICATE O F APPEALABILITY


Before TA CH A, Chief Judge, O’BRIEN, and M cCO NNELL, Circuit Judges.


      Garry Ensey, an O klahoma state prisoner proceeding pro se, seeks a

certificate of appealability (“COA”) to challenge the district court’s denial and

dismissal of his 28 U.S.C. § 2254 petition for a writ of habeas corpus, in which he

asserted that his Sixth Amendment right to a speedy trial and his rights under the

Interstate Agreement on Detainers, Okla. Stat. tit. 22, § 1347, were violated.

      To obtain a COA under [28 U.S.C.] § 2253(c), a habeas prisoner
      must make a substantial showing of the denial of a constitutional
      right, a demonstration that . . . includes showing that reasonable
      jurists could debate whether (or, for that matter, agree that) the
      petition should have been resolved in a different manner or that the
      issues presented were adequate to deserve encouragement to proceed
      further.
Slack v. M cDaniel, 529 U.S. 473, 483-84 (2000) (citation and quotation omitted). 1

      Having carefully considered M r. Ensey’s application for a COA and his

opening brief, the record, and the applicable law, we determine that he has not

made a substantial showing of the denial of a constitutional right. Accordingly,

we DENY his request for a COA and DISM ISS the appeal. 2


                                               Entered for the Court


                                               Deanell Reece Tacha
                                               Chief Circuit Judge




1
       W e do not consider M r. Ensey’s assertion that his right to a speedy trial
was violated under the Oklahoma Constitution and Oklahoma’s statutory
provision concerning speedy trials, Okla. Stat. tit. 22, § 812.1. See Estelle v.
M cGuire, 502 U.S. 62, 67-68 (1991) (“[I]t is not the province of a federal habeas
court to reexamine state-court determinations on state-law questions.”).
2
       M r. Ensey filed with this court a request to proceed in forma pauperis (ifp).
He was granted permission to proceed ifp in the district court. R., Doc. 18. Since
the district court did not certify in writing that his appeal was not taken in good
faith, 28 U.S.C. § 1915(a)(3), his ifp status continues in this court without further
order. See Fed. R. App. P. 24(a)(3). His ifp request is therefore denied as moot.

                                         -2-